Citation Nr: 1454047	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  07-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for left knee arthritis, currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1963 to February 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Regional Office (RO) in Muskogee, Oklahoma, that granted service connection for left knee arthritis with an evaluation of 10 percent, effective September 29, 2005.  The Veteran filed a notice of disagreement in September 2006 and was provided with a statement of the case in January 2007. The Veteran submitted an informal claim for left knee arthritis in March 2007.  The RO has treated this document as a formal appeal to the Board in lieu of a VA Form 9.  Jurisdiction of this case was subsequently transferred to the RO in San Diego, California.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled to appear at a Travel Board hearing in June 2010.  In a June 2010 statement the Veteran stated that he was unable to attend the scheduled hearing.  A June 2010 telephone contact record notes that the Veteran is unable to attend the scheduled hearing due to a doctor's appointment.  The Veteran then requested to be rescheduled for either a Travel Board or Video Conference hearing after August 2010.  Given that good cause has been shown for the Veteran's motion for a new a hearing date, a remand is necessary to again schedule the Veteran for a Board hearing.



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for either a Travel Board or Video Conference hearing before a Veterans Law Judge at the RO and provide appropriate notification to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



